Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 3, 2019

                                        No. 04-18-00564-CR

                                        David Lee YOUNG,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR2062
                          Honorable Laura Lee Parker, Judge Presiding


                                           ORDER
       On May 22, 2019, appellant filed a “Motion for Abeyance and Remand for a Hearing [to]
Disqualify and Recuse the Bexar County District Attorney’s Office.” Citing Texas Code of
Criminal Procedure article 2.01, appellant requested that we abate this appeal and remand the
cause to the trial court for a determination of whether the sitting district attorney and the district
attorney’s office are disqualified from prosecuting this appeal.

         On June 6, 2019, we ordered the State to file a response to appellant’s motion. The State
filed its response on June 18, 2019, indicating its opposition to appellant’s motion. The State
contends “[r]emanding this matter to the trial court is not required … [appellant] has set forth no
grounds for disqualification.”

        Appellant’s motion is GRANTED, and we ABATE this appeal and REMAND it to the
trial court for a hearing to determine whether the sitting district attorney and the district
attorney’s office are disqualified from prosecuting this appeal. We ORDER the trial court to
determine whether the sitting district attorney and the district attorney’s office are disqualified
from prosecuting this appeal and file its written findings of fact and conclusions of law with the
trial court clerk no later than July 18, 2019. Additionally, we ORDER the trial court clerk to
file a supplemental clerk’s record in this court no later than ten days after the trial court files its
findings of facts and conclusions of law. We further ORDER the court reporter to file in this
court a reporter’s record of the hearing, along with copies of any documentary evidence
admitted, no later than twenty days after the date of the hearing.
It is so ORDERED on July 3, 2019.

                                       PER CURIAM


ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court